  Case 0:19-cv-62948-JIC Document 1 Entered on FLSD Docket 11/27/2019 Page 1 of 30



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                                             Case No.

MOISES EGOZI; NIDYA INES KARELL;
LEVI Y. FEIGELSTOCK; and SHARON S.
TWEG; individually and on behalf of all others
similarly situated,                                                    CLASS ACTION

              Plaintiffs,                                              JURY TRIAL DEMANDED

   vs.

SANOFI US SERVICES, INC.; SANOFI-
AVENTIS U.S., LLC.; CHATTEM, INC.;
PFIZER, INC.; GLAXOSMITHKLINE, LLC;
and      BOEHRINGER     INGELHEIM
PHARMACEUTICALS, INC.,

              Defendants


                                              CLASS ACTION COMPLAINT

         Plaintiffs Moises Egozi, Nidya Ines Karell, Levi Y. Feigelstock, and Sharon S. Tweg

(collectively, “Plaintiffs”), individually and on behalf of all others similarly situated (the “Class”), sue

Defendants, Sanofi US Services Inc., Sanofi-Aventis U.S. LLC, and Chattem, Inc. (collectively

“Sanofi” or “Sanofi Defendants”); Pfizer, Inc. (“Pfizer”); GlaxoSmithKline, LLC (“GSK”); and

Boehringer Ingelheim Pharmaceuticals, Inc. (“Boehringer”), and allege the following based on

personal knowledge, the investigation of counsel, and information and belief:

         1.       This is an action for damages suffered by the Class as a direct and proximate result of

the Defendants’ negligent and wrongful conduct in connection with the design, development,

manufacture, testing, packaging, promoting, marketing, advertising, distribution, labeling, and/or sale

of the drug Zantac® (also known generically as ranitidine). Plaintiffs maintain that Zantac is defective,

dangerous to human health, unfit and unsuitable to be marketed and sold in commerce, and lacked

                                                                                                                            1|Page
                                               Levin Citron Rodal PLLC
          5300 N.W. 33 . Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 807-9269 ● Facsimile (954) 900-1208
                       rd



                                                      www.LevinCitronRodal.com
  Case 0:19-cv-62948-JIC Document 1 Entered on FLSD Docket 11/27/2019 Page 2 of 30



proper warnings and directions as to the dangers associated with its use.

       2.        Zantac was one of the first global blockbuster drugs, reaching annual sales of $1 billion

by 1987. For more than a decade after its 1983 market debut, it was one of the all-time, best-selling

prescription drugs. Even today, after the introduction of generic alternatives, Zantac still ranks among

the top 100 best-selling prescription drugs in the United States, with more than 15,000,000

prescriptions written for Zantac in 2016 alone.

       3.        Recent revelations by independent researchers have uncovered what will likely go down

as one of the gravest public-health frauds in modern times. Put simply, Zantac is a cancerous poison.

When ingested, every tablet (and every dose), produces the toxic carcinogen N-nitrosodimethylamine

(“NDMA”) in the body. NDMA is a by-product or waste product of various industrial processes,

including the manufacture of rocket fuel. NDMA’s lone medical use is to cause cancer in animals for

laboratory experimentation. NDMA became notorious as the poison of choice in two sensational

murders in the U.S. and Germany. Cigarette smoking in most public places in the United States has

been banned, in part, because it produces NDMA, and animal studies have shown that “exposure to

NDMA has caused tumors primarily of the liver, respiratory tract, kidney and blood vessels.”

       4.        Once present in the body, NDMA further metabolizes into other known carcinogens,

including formaldehyde. In short, Zantac is a cancerous poison that at all times was sold by Defendants

that knew, or had reason to know, it was a cancerous poison.

                                                    INTRODUCTION

       5.        Recently, the public has been inundated with reports of serious impurities in

pharmaceutical drugs. In 2019 alone, the U.S. Food and Drug Administration announced the largest

generic pharmaceutical recall in U.S. history, of blood pressure medications such as valsartan and other

angiotensin receptor blockers (“ARB”) that contained dangerous levels of NDMA. The NDMA in

valsartan resulted from unlawful manufacturing processes. This case challenges a deeper wrong
                                                                                                                           2|Page
                                              Levin Citron Rodal PLLC
         5300 N.W. 33 . Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 807-9269 ● Facsimile (954) 900-1208
                      rd



                                                     www.LevinCitronRodal.com
  Case 0:19-cv-62948-JIC Document 1 Entered on FLSD Docket 11/27/2019 Page 3 of 30



because NDMA is inherent in Zantac, even if it is perfectly manufactured.

       6.        Since 1983, Zantac—the brand-name version of the generic drug ranitidine—has been

used to treat gastrointestinal conditions such as acid indigestion, heartburn, sour stomach, and

gastroesophageal reflux disease. Before Zantac, the acid-reflux market was dominated by Tagamet.

GSK (then Glaxo Holdings) was a relatively unknown British pharmaceutical company. Then came

the development by John Bradshaw of Zantac and the ruthless promotion of the drug in the U.S. market,

which was accomplished through a marketing alliance with Hoffman-La Roche. Under the

arrangement, Zantac was sold under the GSK name and Hoffman-La Roche received a royalty on sales.

Hoffman-La Roche dispatched a salesforce of more than 1,000 people and captured 25% of the

antiulcer market in just over six months. Within three years, sales of Zantac had surpassed Tagamet,

and by 1989, accounted for 53% of the antiulcer market. Zantac catapulted GSK into a market-leading

position as one of the largest pharmaceutical companies in the world.

       7.        GSK and Hoffman-La Roche’s unprecedented success was made possible through a

fraudulent scheme conceived by Glaxo, which perpetrated and perpetuated the scheme along with

Pfizer, Boehringer, and Sanofi, beginning with Zantac’s U.S. debut in 1983. At all times that

Defendants sold Zantac, each one knew or had reason to know that the drug had (and has) an inherent,

unreasonably dangerous, cancer-causing defect. When ingested, Zantac produces high quantities of

NDMA, a chemical the World Health Organization has described as “clearly carcinogenic.”

       8.        The dangers of NDMA were already well-known when GSK and Hoffman-La Roche

launched their aggressive marketing effort that made Zantac the best-selling drug in the world. So, too,

were the risks that Zantac would create NDMA when ingested. At the time when GSK researchers

were desperately looking for an alternative to Tagamet, existing scientific literature strongly suggesting

that drugs like ranitidine, which contain a dimethylamine (DMA) group, are highly likely to form

NDMA when combined with substances found in the body, such as nitrites. GSK knew of those studies
                                                                                                                           3|Page
                                              Levin Citron Rodal PLLC
         5300 N.W. 33 . Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 807-9269 ● Facsimile (954) 900-1208
                      rd



                                                     www.LevinCitronRodal.com
  Case 0:19-cv-62948-JIC Document 1 Entered on FLSD Docket 11/27/2019 Page 4 of 30



and attempted to discredit and paper them over with its own flawed, pre-textual studies, all in service

of the main goal—to launch an all-out assault on the lucrative antiulcer market, take it over, and

catapult GSK into the top ranks of the international pharmaceutical world.

       9.        Perhaps the most comprehensive study of Zantac recently presented is the work of

independent research firms Valisure LLC and ValisureRX LLC (collectively “Valisure”). A few

months ago, they revealed that they had “detected extremely high levels of NDMA in all lots [of

ranitidine] tested, across multiple manufacturers of ranitidine products,” including Zantac.

       10.       The tests conducted by Valisure show that “ranitidine can react with itself in standard

analysis conditions . . . at high efficiency to produce NDMA at dangerous levels well in excess of the

permissible daily intake limit for this probable carcinogen.” Valisure tests detected 2,511,469 ng of

NDMA per 150 mg tablet of Zantac—more than 26,000 times greater than the amount that can be

safely ingested daily. When Valisure conducted tests with conditions simulating the human stomach,

the amount of NDMA peaked at 304,500 ng per tablet—3,171 times more than the amount that can be

safely ingested daily.

       11.       This staggering amount of NDMA is found in every tablet of Zantac. A typical

consumer with peptic ulcer disease taking Zantac for a typical treatment period of eight weeks is

exposed to more than 280,000,000 ng (0.28 grams) of NDMA. A consumer who takes a 150 mg

maintenance dose of Zantac once daily is exposed to 889,000,000 ng (0.889 grams) of NDMA over

the course of a year.

       12.       Valisure notified the FDA of its findings by filing a Citizen Petition on September 13,

2019, (attached as “Exhibit A”). In addition, Valisure submitted a copy of its Citizen Petition to the

World Health Organization (“WHO”) and the International Agency for the Research of Cancer

(“IARC”) for inclusion in IARC Monographs on the Valuation of Carcinogenic Risks to Humans, and

requested that ranitidine be classified as a human carcinogen.
                                                                                                                           4|Page
                                              Levin Citron Rodal PLLC
         5300 N.W. 33 . Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 807-9269 ● Facsimile (954) 900-1208
                      rd



                                                     www.LevinCitronRodal.com
  Case 0:19-cv-62948-JIC Document 1 Entered on FLSD Docket 11/27/2019 Page 5 of 30



       13.       In addition to testing Zantac for NDMA, Valisure also tested several other alternative

drugs to Zantac, to determine if they also contained NDMA. The drugs tested included Pepcid,

Prilosec, Nexium, Prevacid, Protonix, AcipHex, and Dexilant. Valisure did not detect any NDMA in

any of these drugs.

       14.       Zantac is taken not only by adults but also is given to children and teenagers to treat

gastroesophageal reflux disease, among other things. Further, Zantac often is used by pregnant women

to treat pregnancy-related heartburn symptoms—exposing both the pregnant woman and her

developing fetus to NDMA, which is not only carcinogenic and toxic, but also DNA-damaging.

       15.       On September 13, 2019, when the news broke that Zantac exposed consumers to

NDMA, “[g]lobal health regulators sounded a coordinated alarm.” In response, and as further set forth

below, most countries have pulled Zantac and generic ranitidine from the market. In the U.S., many

pharmacies and ranitidine manufacturers themselves (including Defendants GSK and Sanofi) have

pulled Zantac from their shelves or recalled their ranitidine products.

       16.       Unfortunately, thus far, the FDA has done very little to protect the American people

from Zantac, and its messaging has been contradictory, confusing, and slow. Valisure first notified the

FDA in June 2019 about the formation of NDMA from ranitidine. The FDA did nothing and made no

public comments, even dismissive comments, on the issue.

       17.       On September 13, 2019, the FDA issued its first statement acknowledging that Zantac

contains NDMA but, in what appears to have been an attempt to downplay the risk, claimed the amount

of NDMA detected was low, stating that “[t]he U.S. Food and Drug Administration has learned that

some ranitidine medicines, including some products commonly known as the brand-name drug Zantac,

contain a nitrosamine impurity called Nnitrosodimethylamine (NDMA) at low levels.”

       18.       Further, although numerous regulators outside the United States had cautioned those

taking Zantac to consider an alternative, given the availability of many safe alternatives, on September
                                                                                                                           5|Page
                                              Levin Citron Rodal PLLC
         5300 N.W. 33 . Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 807-9269 ● Facsimile (954) 900-1208
                      rd



                                                     www.LevinCitronRodal.com
 Case 0:19-cv-62948-JIC Document 1 Entered on FLSD Docket 11/27/2019 Page 6 of 30



13th, the FDA told Americans they need not stop taking OTC Zantac.

       19.       Less than a month later, on October 2, 2019, in an apparent about-face to save face, the

FDA stated that it had found “unacceptable levels of NDMA in samples of ranitidine,” although it

provided no details of when or how. The FDA has not disclosed what those levels were, what tests it

used, or any other information that might illuminate its findings and educate the public. It does seem,

however, that the FDA is finally beginning to understand and admit the core fact at the heart of this

complaint—when ingested, Zantac causes the body’s formation of dangerous amounts of cancer-

causing compounds. On October 24, 2019, an FDA spokesperson belatedly stated that the FDA is

currently “working to understand what happens to NDMA levels in the body, after ranitidine has been

exposed to acid in the stomach.”

       20.       At all relevant times, all Defendants knew or had reason to know that Zantac exposes

users to unsafe levels of the carcinogen NDMA. During the period in which Defendants manufactured

and distributed Zantac, numerous scientific studies were published proving, among other things, that

ranitidine (the generic bioequivalent of Zantac) forms NDMA when placed in drinking water, and

persons who consume ranitidine have a 400-fold increase of NDMA concentration in their urine.

Despite the weight of scientific evidence showing that Zantac exposes people who take it to unsafe

levels of the carcinogen NDMA, no defendant ever disclosed this risk to the FDA, not on the drug’s

label, and not by any other means. Instead, Defendants put profits ahead of safety and aggressively

marketed an inherently, unreasonably dangerous drug, reaping massive profits from exposing millions

of people to cancer-causing chemicals.

                                                      The 2008 Study

       21.       The Fred Hutchinson Cancer Research Center, also known as Fred Hutch or The Hutch,

is a cancer research institute established in 1972 in Seattle, Washington. The Hutch was named an

NCI-designated Comprehensive Cancer Center in 1976 and has employed three recipients of the Nobel
                                                                                                                           6|Page
                                              Levin Citron Rodal PLLC
         5300 N.W. 33 . Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 807-9269 ● Facsimile (954) 900-1208
                      rd



                                                     www.LevinCitronRodal.com
  Case 0:19-cv-62948-JIC Document 1 Entered on FLSD Docket 11/27/2019 Page 7 of 30



Prize in physiology or medicine .

       22.       The Hutch conducted a peer-reviewed study in 2007 titled “Relationship between

histamine2-receptor antagonist medications and risk of invasive breast cancer” which was published

in the American Association for Cancer Research Journals .

       23.       The study looked at all H2 blockers—cimetidine, ranitidine, nizatidine, and famotidine,

and their relationship to breast cancer. The study concluded that of the four, only ranitidine was linked

with a 2.4-fold increased risk of hormone receptor–positive ductal carcinoma.

       24.       The makers of Zantac did not change anything or alert the public to the increased risk.

                                                      JURISDICTION

       25.       This Court has jurisdiction pursuant to the Class Action Fairness Act of 2005, 28 U.S.C.

§ 1332(d), because the proposed Class consists of 100 or more members; the amount in controversy

exceed $5,000,000, exclusive of costs and interest; and minimal diversity exists. This Court has

supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.

       26.       This Court has personal jurisdiction over the Defendants because they have availed

themselves of the consumers and markets in Florida through marketing, solicitation, advertising and

the sale of the Zantac products at issue in this lawsuit in Florida, thereby engaging in tortious conduct

and causing damages to Plaintiffs and the Class, consumers of the Zantac products in Florida.

                                                            VENUE

       27.       Venue is proper in this District under 28 U.S.C. § 1391 because a substantial part of the

events or omissions and/or misrepresentations giving rise to Plaintiffs’ claims occurred in this District.

Plaintiffs all purchased and ingested Zantac over a period of years in this District.

                                                           PARTIES




                                                                                                                           7|Page
                                              Levin Citron Rodal PLLC
         5300 N.W. 33 . Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 807-9269 ● Facsimile (954) 900-1208
                      rd



                                                     www.LevinCitronRodal.com
  Case 0:19-cv-62948-JIC Document 1 Entered on FLSD Docket 11/27/2019 Page 8 of 30



       28.       Plaintiff, Moises Egozi is a citizen of the State of Florida, residing in Broward County.

Mr. Egozi regularly ingested Zantac from approximately 1990 through 2019, ingesting the drug at least

two times a week on average.

       29.       Plaintiff, Nidya Ines Karell is a citizen of the State of Florida, residing in Broward

County. Ms. Karell was prescribed and regularly ingested Zantac from approximately 1995 through

2018, ingesting the drug many times a week on average, as per her doctor’s instructions.

       30.       Plaintiff, Levi Y. Feigelstock, is a citizen of the State of Florida, residing in Broward

County. Levi Y. Feigelstock regularly ingested Zantac from approximately 2008 through 2019,

ingesting the drug at least a few times per month on average.

       31.       Plaintiff, Sharon S. Tweg, is a citizen of the State of Florida, residing in Broward

County. Mr. Tweg was prescribed and regularly ingested Zantac from approximately 2012 through

2019, ingesting the drug at least a few times per month on average.

       A.        GSK (1983-2009)

       32.       GSK and GSK, PLC were the original innovator of the Zantac and controlled the U.S.

Right and New Drug Application (“NDA”) for prescription Zantac between 1983 and 2009. By

controlling the Zantac NDA, they also directly controlled the labeling for all Zantac products through

2009. And, GSK’s negligence and misconduct related to Zantac as an innovator directly led to the

failure to warn for other OTC versions of Zantac. After 1996, GSK also sold over-the counter (“OTC”)

versions of Zantac and continued to sell the prescription versions of Zantac until recently.

       33.       At all relevant times, GSK was engaged in the business of designing, developing,

manufacturing, testing, packaging, promoting, marketing, distributing, labeling, and/or selling

ranitidine products, including Zantac.


                                                                                                                           8|Page
                                              Levin Citron Rodal PLLC
         5300 N.W. 33 . Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 807-9269 ● Facsimile (954) 900-1208
                      rd



                                                     www.LevinCitronRodal.com
 Case 0:19-cv-62948-JIC Document 1 Entered on FLSD Docket 11/27/2019 Page 9 of 30



       34.      Defendant GlaxoSmithKline LLC is a Delaware corporation with its principal place of

business located at 5 Crescent Drive, Philadelphia, Pennsylvania, 19112 and Five Moore Drive,

Research Triangle, North Carolina, 27709. GSK controlled the rights to prescription Zantac between

1983 and 2009 and either directly, or through a subsidiary, marketed prescription forms of Zantac in

the United States. GlaxoSmithKline, PLC, GSK’s parent company, is an English corporation and the

successor-in-interest to the companies that developed, patented, and commercialized the molecule

know as ranitidine. Ranitidine was initially developed by Allen & Hansbury Ltd. Allen & Hansburys

was acquired by Glaxo Labs Ltd. When ranitidine was discovered in the late 1970s, Allen & Hansburys

Ltd. was a subsidiary of Glaxo Labs Ltd. In December 1978, Allen & Hansburys Ltd. was awarded

Patent No. 4,128,658 by the U.S. Patent and Trademark Office, which covered the ranitidine molecule.

Glaxo Labs (now GlaxoSmithKline PLC) also conducted the clinical trials and other trials associated

with the New Drug Application (NDA 18703) it submitted to the FDA for Zantac. In 1983, Glaxo

Holdings Ltd. was awarded approval by the U.S. FDA to sell Zantac in the United States.

       35.      Upon information and belief, at all relevant times, GSK was present and doing business

in the State of Florida, and transacted, solicited, and conducted business in the State of Florida and

derived substantial revenue from such business. GSK expected or should have expected that its acts

would have consequences within the United States of America, and the State of Florida.

             B. Pfizer (1996-2005)

       36.      From 1996 through 1999, Warner-Lambert Co. (now a Pfizer subsidiary), owned the

rights to manufacture, market, and sell OTC Zantac, and Warner-Lambert manufactured, marketed,

and sold OTC Zantac throughout the United States during that period. In or around 2000, Defendant

Pfizer acquired Warner-Lambert, and Warner-Lambert merged into Pfizer. From 2000 through

approximately 2005, Pfizer possessed the rights to manufacture, market, and sell OTC Zantac, and

                                                                                                                          9|Page
                                             Levin Citron Rodal PLLC
        5300 N.W. 33 . Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 807-9269 ● Facsimile (954) 900-1208
                     rd



                                                    www.LevinCitronRodal.com
 Case 0:19-cv-62948-JIC Document 1 Entered on FLSD Docket 11/27/2019 Page 10 of 30



Pfizer manufactured, marketed and sold OTC Zantac throughout the United States during that period

through its Consumer Healthcare division.

       37.       Defendant Pfizer is a Delaware corporation with its principal place of business located

at 235 East 42nd Street, New York, New York 10017.

       38.       Upon information and belief, at all relevant times, Pfizer was present and doing business

in the State of Florida, and transacted, solicited, and conducted business in the State of Florida and

derived substantial revenue from such business. Pfizer expected or should have expected that its acts

would have consequences within the United States of America, and the State of Florida.

             C. Boehringer (2006 -2017)

       39.       Boehringer controlled the U.S. rights to OTC Zantac from 2006 to 2017, and

manufactured and distributed the drug in the United States during that period. Boehringer was engaged

in the business of designing, developing, manufacturing, testing, packaging, promoting, marketing,

distributing, labeling, and/or selling ranitidine products, including Zantac.

       40.       Defendant Boehringer is a Delaware corporation with a principal place of business at

900 Ridgebury Road, Ridgefield, Connecticut 06877, and is a subsidiary of the German company

Boehringer Ingelheim Corporation.

       41.       Upon information and belief, at all relevant times, Boehringer was present and doing

business in the State of Florida, and transacted, solicited, and conducted business in the State of Florida

and derived substantial revenue from such business. Boehringer expected or should have expected that

its acts would have consequences within the United States of America, and the State of Florida.

             C. Sanofi Defendants (2017-Present)




                                                                                                                         10 | P a g e
                                              Levin Citron Rodal PLLC
         5300 N.W. 33 . Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 807-9269 ● Facsimile (954) 900-1208
                      rd



                                                     www.LevinCitronRodal.com
 Case 0:19-cv-62948-JIC Document 1 Entered on FLSD Docket 11/27/2019 Page 11 of 30



       42.       The Sanofi Defendants have controlled the U.S. rights and NDA to OTC Zantac from

January 2017 to the present, and manufactured and distributed the drug in the United States during that

period. The Sanofi Defendants were engaged in the business of designing, developing, manufacturing,

testing, packaging, promoting, marketing, distributing, labeling, and/or selling ranitidine products,

including Zantac.

       43.       Defendant, Sanofi-Aventis U.S. LLC, was and is a Delaware limited liability

corporation with its principal place of business located at 55 Corporate Drive, Bridgewater, New Jersey

08807. Sanofi-Aventis U.S. LLC is a wholly owned subsidiary of Sanofi S.A. Sanofi-Aventis U.S.

LLC is duly licensed to transact business in the State of Florida, and lists its registered agent as

Corporation Service Company, with the address 1201 Hays Street, Tallahassee, Florida 32301.

       44.       Defendant, Sanofi US Services Inc., was and is a Delaware corporation with its

principal place of business located at 55 Corporate Drive, Bridgewater, New Jersey 08807, and is a

wholly owned subsidiary of Sanofi S.A. Sanofi US Services Inc. is duly licensed to transact business

in the State of Florida, and lists its registered agent as Corporation Service Company, with the address

1201 Hays Street, Tallahassee, Florida 32301.

       45.       Defendant Chattem, Inc. is a Tennessee corporation with its principal place of business

at 1715 West 38th Street Chattanooga, Tennessee 37409, and is a wholly owned subsidiary of Sanofi

S.A. Sanofi S.A., through its subsidiary Chattem, Inc., exercised substantial control over the design,

testing, manufacture, packaging and/or labeling of Zantac that caused the harm to Plaintiff for which

recovery is sought.

       46.       Upon information and belief, at all relevant times, the Sanofi Defendants were present

and doing business in the State of Florida, and transacted, solicited, and conducted business in the State

of Florida and derived substantial revenue from such business. The Sanofi Defendants expected or

                                                                                                                         11 | P a g e
                                              Levin Citron Rodal PLLC
         5300 N.W. 33 . Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 807-9269 ● Facsimile (954) 900-1208
                      rd



                                                     www.LevinCitronRodal.com
    Case 0:19-cv-62948-JIC Document 1 Entered on FLSD Docket 11/27/2019 Page 12 of 30



should have expected that their acts would have consequences within the United States of America,

and the State of Florida.

        47.      Upon information and belief, Defendants did act together to design, sell, advertise,

manufacture and/or distribute Zantac, with full knowledge of its dangerous and defective nature.

        48.      The Sanofi Defendants, GSK, Pfizer and Boehringer shall collectively be referred to

hereafter as “Defendants.”

                                            FACTUAL ALLEGATIONS

A. A Brief History of Zantac

        49.      Zantac was developed by Defendant GSK and approved for prescription use by the FDA

in 1983.1 The drug belongs to a class of medications called histamine H2-receptor antagonists (or H2

blockers), which decrease the amount of acid produced by the stomach and are used to treat gastric

ulcers, heartburn, acid indigestion, sour stomach, and other gastrointestinal conditions.2

        50.      Due in large part to Glaxo’s marketing strategy, Zantac was a tremendously successful

drug, reaching $1 billion in total sales in December 1986.3 As one 1996 article put it, Zantac became

“the best-selling drug in history as a result of a shrewd, multifaceted marketing strategy that … enabled

the product to dominate the acid/peptic marketplace.”4 Significantly, the marketing strategy that led to

Zantac’s success emphasized the purported safety of the drug.5 Indeed, Zantac has been marketed as a

safe and effective treatment for infants, children, and adults.




1
  Wright, supra footnote 1, at 26.
2
  Histamine H2 Antagonist (Oral Route, Injection Route, Intravenous Route), MAYO CLINIC (last
updated September 30, 2019), https://www.mayoclinic.org/drugs-supplements/histamine-h2-
antagonistoral-route-injection-route-intravenous-route/description/drg-20068584.
3
  Wright, supra footnote 1, at 27.
4
  Id. at 25.
5
  Id. at 27.
                                                                                                                         12 | P a g e
                                              Levin Citron Rodal PLLC
         5300 N.W. 33 . Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 807-9269 ● Facsimile (954) 900-1208
                      rd



                                                     www.LevinCitronRodal.com
    Case 0:19-cv-62948-JIC Document 1 Entered on FLSD Docket 11/27/2019 Page 13 of 30



        51.      Common brands of ranitidine include: Zantac, Wal-Zan 75, Heartburn Relief, Acid

Reducer, Acid Control, Wal-Zan 150, Zantac Maximum Strength, and Zantac 75.

        52.       Zantac is available for purchase over-the-counter in 75 and 150 mg pills, and by

prescription for 300 mg pills.

        53.      Zantac became available without a prescription in 1996,6 and generic versions of the drug

(ranitidine) became available the following year.7 Although sales of brand-name Zantac declined “as a

result of generic and alternative products,”8 Zantac sales have remained strong over time. As recently

as 2018, Zantac was one of the top 10 antacid tablet brands in the United States, with sales of Zantac

150 totaling $128.9 million9-a 3.1% increase from the previous year.10

        54.      As stated above, over the past 20 years, the rights to Zantac in the U.S. have changed

hands several times.

        55.      Pfizer acquired the U.S. rights to OTC Zantac around June 2000 and manufactured and

sold the drug in the United States, including in Florida, from August 2004 through December 2006.11

        56.      Defendant Boehringer acquired the U.S. rights to OTC Zantac in late 2006, and

manufactured and sold the drug in the United States, including in Florida, from approximately January

2007 to January 2017.12



6
  Id. at 28.
7
  David Ranii, Generic Zantac on market, NEWS AND OBSERVER (Aug. 5, 1997).
8
  GlaxoSmithKline – Product Portfolio, PHARMACEUTICALS COMPANY ANALYSIS (Jan. 21,
2003).
9
  Sales growth of leading brands of antacid tablets in the United States in 2018 (change to prior sales
year), STATISTA (last visited Nov. 21, 2019), https://www.statista.com/statistics/194547/us-
salesgrowth-of-antacid-tablet-brands-in-2013/.
10
   Id.
11
   https://www.accessdata.fda.gov/drugsatfda_docs/nda/2004/021698s000_MedR.pdf.
12
   See Digesting an acquisition: Patrick Hennig, Boehringer Ingelheim; Ingelheim
Pharmaceuticals to acquire U.S. rights for Zantac product line; Interview, DRUG STORE NEWS
(Mar. 5, 2007); Mike Pare, Chattem adds Zantac, Dulcolax to portfolio, CHATTANOOGA TIMES
FREE PRESS (TENNESSEE) (Feb. 8, 2017).
                                                                                                                         13 | P a g e
                                              Levin Citron Rodal PLLC
         5300 N.W. 33 . Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 807-9269 ● Facsimile (954) 900-1208
                      rd



                                                     www.LevinCitronRodal.com
 Case 0:19-cv-62948-JIC Document 1 Entered on FLSD Docket 11/27/2019 Page 14 of 30



        57.      The Sanofi Defendants acquired the U.S. rights to OTC Zantac in approximately January

2017 and since that time have been manufacturing and selling the drug in the United States, including

in Florida.13

        58.      The Sanofi Defendants currently manufacture and market the following products:

                      i. Zantac
                      ii. Zantac 150
                      iii. Zantac 150 Acid Reducer
                      iv. Zantac 150 Maximum Strength
                      v. Zantac Maximum Strength Cool Mint
                      vi. Zantac 75
                      vii. Zantac 75 Regular Strength
                      viii. Zantac Maximum Strength 150 Cool Mint
                      ix. Zantac (Ranitidine Injection)
                      x. Zantac (Ranitidine Syrup)
                      xi. Zantac (Ranitidine Tablets and Capsules)
                      xii. Zantac Cool Mint
                      xiii. Zantac Injection

        59.      Defendant GlaxoSmithKline LLC, the original innovator of Zantac, retained the

prescription rights to Zantac from 1983 through 2009.

B. Defendants were aware of the dangers of N-Nitrosodimenthylamine (NDMA).

        60.      “NDMA is a semivolatile organic chemical that forms in both industrial and natural

processes. It is a member of N-nitrosamines, a family of potent carcinogens.”14

        61.      According to a publication from the National Institute of Health, “[NDMA] is a volatile,

combustible, yellow, oily liquid nitrosamine with a faint characteristic odor that decomposes when

exposed to light and emits toxic fumes of nitrogen oxides when heated to decomposition. NDMA is

primarily used in laboratory research to induce tumors in experimental animals. This substance may be

formed during the cooking of foods, especially cured meats and fish, that contain sodium nitrite as a


13
  Id.
14
  Technical Fact Sheet – N-Nitroso-dimethylamine (NDMA), Environmental Protection Agency (Jan.
2014), https://www.epa.gov/sites/production/files/2014-
03/documents/ffrrofactsheet_contaminant_ndma_january2014_final.pdf.
                                                                                                                         14 | P a g e
                                              Levin Citron Rodal PLLC
         5300 N.W. 33 . Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 807-9269 ● Facsimile (954) 900-1208
                      rd



                                                     www.LevinCitronRodal.com
 Case 0:19-cv-62948-JIC Document 1 Entered on FLSD Docket 11/27/2019 Page 15 of 30



preservative, but is also found in several vegetables, cheeses, alcoholic beverages and fruits, and as a

contaminant in rubber products. Exposure to [NDMA] irritates the skin and eyes and damages the liver.

NDMA is also used to create cancer in rats for cancer research.15

       62.       The dangers that NDMA poses to human health have long been recognized. A news

article published in 1979 noted that “NDMA has caused cancer in nearly every laboratory animal tested

so far.”16 The World Health Organization (WHO) similarly reported in 2002 that “NDMA has been

consistently potently carcinogenic in all experimental species examined.”17 As a result, the WHO has

recognized that “NDMA is clearly carcinogenic. There is overwhelming evidence that NDMA is

mutagenic and clastogenic.”18 NDMA is no longer produced or commercially used in the United States,

except for research.19 In other words, it is only a poison.

       63.       Both the EPA and the International Agency for Research on Cancer (“IARC”) have

classified NDMA as a probable human carcinogen.20 The WHO has stated that scientific testing

indicates that “NDMA consumption is positively associated with either gastric or colorectal cancer” and


15
   https://cancerres.aacrjournals.org/content/canres/51/23_Part_2/6452.full.pdf (accessed Nov. 21,
2019).
16
   Jane Brody, Bottoms Up: Alcohol in moderation can extend life, THE GLOBE AND MAIL
(CANADA) (Oct. 11, 1979); see Rudy Platiel, Anger grows as officials unable to trace poison in
reserve’s water, THE GLOBE AND MAIL (CANADA) (Jan. 6, 1990) (reporting that residents of Six
Nations Indian Reserve “have been advised not to drink, cook or wash in the water because testing has
found high levels of N-nitrosodimethylamine (NDMA), an industrial byproduct chemical that has
been linked to cancer”); S.A. Kyrtopoulos, DNA adducts in humans after exposure to methylating
agents, 405 MUTATION RESEARCH 135 (1998) (noting that “chronic exposure of rats to very low
doses of NDMA gives rise predominantly to liver tumours, including tumours of the liver cells
(hepatocellular carcinomas), bile ducts, blood vessels and Kupffer cells”).
17
   Liteplo, RG, Meek ME and Windle W. N-Nitrosodimethylamine. Concise International Chemical
Assessment Document 38, World Health Organization, Geneva (2002), available at
https://www.who.int/ipcs/publications/cicad/en/cicad38.pdf.
18
   Id.
19
   Technical Fact Sheet, supra footnote 32.
20
   Id.; World Health Organization, N-Nitrosodimethylamine
(NDMA), GUIDELINES FOR DRINKING-WATER QUALITY (3rd ed. 2008) [hereinafter WHO
Guidelines], available at https://www.who.int/water_sanitation_health/dwq/chemicals/
ndmasummary_2ndadd.pdf.
                                                                                                                         15 | P a g e
                                              Levin Citron Rodal PLLC
         5300 N.W. 33 . Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 807-9269 ● Facsimile (954) 900-1208
                      rd



                                                     www.LevinCitronRodal.com
 Case 0:19-cv-62948-JIC Document 1 Entered on FLSD Docket 11/27/2019 Page 16 of 30



“suggests that humans may be especially sensitive to the carcinogenicity of NDMA.” 21 The FDA also

recognizes the danger of such compounds, setting strict daily acceptable intake limits of NDMA in

pharmaceuticals of 96 ng.22

       64.       As early as 1980, consumer products containing unsafe levels of NDMA and other

nitrosamines have been recalled by manufacturers, either voluntarily or at the direction of the FDA. 23

       65.       The 2008 Hutch Center study made clear that there was direct link between Zantac and

breast cancer.

       66.       Most recently, beginning in the summer of 2018, there have been recalls of several

generic drugs used to treat high blood pressure and heart failure-valsartan, losartan, and irbesartan-

because the medications “contain[ed] nitrosamine impurities that don’t meet the [FDA’s] safety

standards,”24 which again provide that the intake of NDMA in pharmaceuticals should be no more than

96 ng.25 The highest level of NDMA detected by the FDA in any of the valsartan tablets was 20.19 μg

(or 20,190 ng) per tablet.26 In the case of valsartan, the NDMA was an impurity caused by a

manufacturing defect, and thus NDMA was present in only some products containing valsartan.

       67.       Zantac poses a greater safety risk than any of the recently recalled valsartan tablets.

Applying the FDA-recommended GC/MS protocols for detecting NDMA—the same protocols used by



21
   Id.
22
   FDA updates table of interim limits for nitrosamine impurities in ARBs (February 28, 2019). US
Food and Drug Administration, available at https://www.fda.gov/drugs/drug-safety-and-
availability/fda-updates-and-press-announcements-angiotensin-ii-receptor-blocker-arb-recalls-
valsartan-losartan.
23
   See, e.g., Karen De Witt, Carcinogen Fear Allayed, THE NEW YORK TIMES (July 2, 1980)
(reporting recall of beer that contained higher level of nitrosamines than that permitted by FDA).
24
   Recalls of Angiotensin II Receptor Blockers (ARBs) including Valsartan, Losartan and Irbesartan,
FDA (May 23, 2019), https://www.fda.gov/drugs/drug-safety-and-availability/recalls-angiotensin-
iireceptor-blockers-arbs-including-valsartan-losartan-and-irbesartan.
25
   Id.
26
   See Laboratory analysis of valsartan products, FDA (May 2, 2019), https://www.fda.gov/
drugs/drug-safety-and-availability/laboratory-analysis-valsartan-products.
                                                                                                                         16 | P a g e
                                              Levin Citron Rodal PLLC
         5300 N.W. 33 . Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 807-9269 ● Facsimile (954) 900-1208
                      rd



                                                     www.LevinCitronRodal.com
 Case 0:19-cv-62948-JIC Document 1 Entered on FLSD Docket 11/27/2019 Page 17 of 30



the FDA to detect NDMA in valsartan27—the level of NDMA in Zantac is 2,511,469 ng per Zantac

tablet-124 times more than the highest amount detected in the recalled valsartan.28

       68.       Moreover, unlike valsartan, the high levels of NDMA produced by Zantac is not a

contamination problem; rather, the problem is inherent to the molecular structure of ranitidine, the active

ingredient in Zantac. In the chemical environment of the human stomach, the ranitidine molecule

degrades into the known carcinogen, NDMA: “The ranitidine molecule contains both a nitrite and a

dimethylamine (‘DMA’) group which are well known to combine to form NDMA.”29 Thus, ranitidine

produces NDMA by “react[ing] with itself,”30 which means that every dosage and form of ranitidine,

including Zantac, exposes users to NDMA.31

C. Defendants did not disclose to consumers that Zantac exposes users to high levels of the
   carcinogen NDMA, despite scientific studies alerting defendants of this fact.

       69.       At the time that ranitidine was developed, the existing scientific literature already

strongly suggested that drugs like ranitidine, which contain a dimethylamine (DMA) group, were highly

likely to form NDMA when combined with other substances found in the body, such as nitrites. For

example, a person taking Zantac likely would do so in connection with a meal. Many foods and meals

contain nitrates in greater amounts than the body needs. Bacteria in saliva and the stomach, or enzymes

in the body, can reduce the nitrates (NO3) found in food into nitrites (NO2). Additionally, some nitrites

are found naturally in food or added as a preservative. Thus, at the time of ranitidine’s discovery, GSK

scientists knew or had reason to know that the very events that cause one to take Zantac also put a person

at risk from NDMA.


27
   Combined N-Nitrosodimethylamine (NDMA) and N-Nitrosodiethylamine (NDEA)Impurity Assayby
GC/MS-Headspace, FOOD & DRUG ADMINISTRATION (Jan. 25, 2019),
https://www.fda.gov/media/117843/download.
28
   See Citizen Petition, attached as “Exhibit A” at 5;.
29
   Combined N-Nitrosodimethylamine, supra footnote 45 at 19.
30
   Id. at 2.
31
   Id. at 1, 6.
                                                                                                                         17 | P a g e
                                              Levin Citron Rodal PLLC
         5300 N.W. 33 . Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 807-9269 ● Facsimile (954) 900-1208
                      rd



                                                     www.LevinCitronRodal.com
 Case 0:19-cv-62948-JIC Document 1 Entered on FLSD Docket 11/27/2019 Page 18 of 30



       70.       Further, in 1981, the year Zantac commercially launched outside of the US, two

exchanges in The Lancet, one of which involved GSK, discussed the potential toxicity of cimetidine and

ranitidine. Cimetidine, also an H2 blocker, has a similar chemical structure to ranitidine. The Lancet

was and is one of the most widely read and respected medical and scientific publications, and thus, GSK

(and the other Defendants) had actual knowledge of these discussions about ranitidine’s toxicity in 1981.

       71.       In one exchange, Dr. Silvio de Flora, an Italian researcher from the University of Genoa,

described how the researchers detected “mutagenic nitroso derivatives” in vitro for both cimetidine and

ranitidine.32 De Flora did recognize that his studies were in vitro, and that, as such, they were not

perfectly predictive of how ranitidine would perform in humans. GSK’s actual knowledge of this article

at the time is proven by its specific response in The Lancet, which attempted to discredit de Flora’s

research. In its response, GSK cited its own, apparently flawed, recent study. Despite the flaws in its the

study, GSK nonetheless admitted to having detected a “product” that was “mutagenic” in ranitidine,

although it failed to clearly specify what that “product” was.33

       72.       In a second set of articles in The Lancet around the same time as the de Flora article,

medical researchers from England discussed a study they performed on 140 human patients taking

cimetidine (the “Reed Study”). The Reed study observed that those who took cimetidine had a much

higher level of N-nitrosamines than those in a control group who did not take cimetidine.34 In response,

Roger Brimblecombe, a researcher from Smith Kline and French Research, Ltd., criticized the Reed




32
   S. De Flora, Cimetidine, Ranitidine and Their Mutagenic Nitroso Derivatives, THE LANCET,
pp. 993-994 (Oct. 31, 1981).
33
   R.T. Brittain, D.M. Harris, L.E. Martin, D. Poynter, B.J. Price, The Safety of Ranitidine, THE
LANCET, p. 1119 (Nov. 14, 1981). The article notes that these researchers are from “Glaxo Group
Research Ltd.” in England.
34
   P. I. Reed, K. Haines, P.L.R. Smith, F.R. House, C.L. Walters, Effect of Cimetidine on Gastric
Juice N-Nitrosamine Concentration, THE LANCET (Sept. 12, 1981).
                                                                                                                         18 | P a g e
                                              Levin Citron Rodal PLLC
         5300 N.W. 33 . Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 807-9269 ● Facsimile (954) 900-1208
                      rd



                                                     www.LevinCitronRodal.com
 Case 0:19-cv-62948-JIC Document 1 Entered on FLSD Docket 11/27/2019 Page 19 of 30



Study and claimed that unnamed “extensive studies” had demonstrated no “aetiological link between

cimetidine treatment and the development of gastric cancer.”35

        73.      Importantly, Brimblecombe also stated that, “[t]he hypotheses raised by Reed and his

colleagues are important and have been publicly and extensively discussed over the past two and half

years. A great deal of research, both in our laboratories and in others, is in progress.”36 The formation

of nitrosamines from cimetidine and ranitidine use was known to GSK and others at that time, and was

a subject of much discussion in the scientific community.

        74.      Dr. Reed and his co-authors sounded the alarm on Zantac in 1981, but no one, including

any of the Defendants, listened. In 1983, another study was published, this one specifically relating to

ranitidine. Dr. Silvio de Flora (who had authored the 1981 piece in The Lancet that GSK sought to

discredit), and a group of researchers from the University of Genoa published a study specifically

describing the formation of N-nitrosamines from ranitidine and an excess of nitrite under certain

conditions.37 On information and belief, GSK and the other Defendants knew or had reason to know of

this study.

        75.      Further, another 1983 article specifically identified and discussed the toxicity of

ranitidine. Another group of researchers from the University of Genoa demonstrated that in vitro, and

under certain conditions, ranitidine has a tendency to form DNA-damaging nitroso compounds (like

NDMA).38 Although the study was performed on hamsters, and used conditions not necessarily identical

to those found in the human body, it expressly issued a call for more research into the conditions in


35
   Roger Brimblecombe, Cimetidine, Nitrosation, and Carcinogenicity, THE LANCET, pp. 686-
687 (Sep. 26, 1981).
36
   Id.
37
   Silvio De Flora, Carlo Bennicelli, Anna Camoirano, and Patrizia Zanacchi, Genotoxicity of
nitrosated ranitidine, CARCINOGENESIS, Vol. 4, No. 3, pp. 255-260 (1983).
38
   Annalisa Maura, Albiana Pino, Luigi Robbiano, Enrica Cajelli, Renata Finollo, Marco
Cavanna and Giovanni Brambilla, DNA Damage Induced by Nitrosated Ranitidine in Cultured
Mammalian Cells, TOXICOLOGY LETTERS, 18, 97-102 (1983).
                                                                                                                         19 | P a g e
                                              Levin Citron Rodal PLLC
         5300 N.W. 33 . Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 807-9269 ● Facsimile (954) 900-1208
                      rd



                                                     www.LevinCitronRodal.com
 Case 0:19-cv-62948-JIC Document 1 Entered on FLSD Docket 11/27/2019 Page 20 of 30



which nitroso compounds formed as a result of ranitidine ingestion. On information and belief, GSK

and the other Defendants knew or had reason to know of this study.

       76.       Further evidence of GSK’s knowledge that Zantac formed NDMA in the body came from

a human study GSK was involved in that was published in 1987.39 In that study, researchers tracked 15

patients who took ranitidine and examined their gastric juices following their ingestion of Zantac.

Critically, instead of using mass spectrometry—the gold standard assay at the time (which remains the

case today)—to detect the presence of nitrosamines in the human subjects, GSK used a nitrogen-oxide

assay, which essentially was designed not to find nitrosamines. Although the assay allegedly can detect

N-nitrosamines, the sensitivity of the assay to detect NDMA is not established within the peer-reviewed

literature. Even so, when the study team tested gastric fluid samples containing ranitidine, the nitrogen-

oxide assay indicated the presence of N-nitroso compounds (for example, NDMA). Rather than

exploring this further, the authors claimed these results were “fals[e]” and restricted all tests to

“ranitidine free samples” in an obvious effort to avoid high readings of N-nitroso compounds.40

       77.       Upon information and belief, these results were true, and in fact, were yet another

warning sign to GSK scientists that ranitidine did and does generate carcinogenic N-nitroso compounds

like NDMA. Scientists at Valisure have demonstrated that when ranitidine is incubated in simulated

gastric fluid with nitrite, high levels of NDMA are formed. But rather than exploring this issue further,

the 1987 study team simply did not test any study samples that had ranitidine in them.

       78.       In fact, on information and belief, GSK never used a mass spectrometry assay to test for

the presence of nitrosamines in this study, or in any of the studies and trials it did in connection with its

ranitidine NDA. The self-evident reason is that using GC/MS (which requires heating of up to 130


39
   J Meyrick Thomas, JJ Misiewicz, AR Cook, MJ Hill, PLR Smith, CL Walters, JK Forster, LE
Martin, and DF Woodings, Effects of one year’s treatment with ranitidine and of truncal vagotomy on
gastric contents, 28 GUT. at pp. 726-738 (1987).
40
   Id.
                                                                                                                         20 | P a g e
                                              Levin Citron Rodal PLLC
         5300 N.W. 33 . Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 807-9269 ● Facsimile (954) 900-1208
                      rd



                                                     www.LevinCitronRodal.com
 Case 0:19-cv-62948-JIC Document 1 Entered on FLSD Docket 11/27/2019 Page 21 of 30



degrees Celsius), causes excessive amounts of nitrosamines to be formed. If GSK used a GC/MS assay,

which necessarily would have resulted in the formation of large amounts of NDMA, the FDA would

never have approved Zantac as being safe.

         79.      More recently, during the time that Defendants were manufacturing and selling over-the-

counter Zantac in the United States, the scientific evidence linking Zantac and NDMA grew stronger.

For example, a 2011 scientific study found that, of the eight pharmaceuticals that were observed,

“ranitidine showed the strongest potential to form N-nitrosodimethylamine (NDMA)” when present in

drinking water during chloramine disinfection.41 The same study noted that “[r]anitidine gave a much

higher yield of NDMA in the present study than reported in [prior] literature.”42 Another 2011 scientific

article that examined ranitidine in the water supply also found that the drug was “an important NDMA

precursor.”43

         80.      A 2014 scientific article that examined the formation mechanisms of NDMA

acknowledged the consensus about the dangers posed by ranitidine, observing that ranitidine and two

other pharmaceuticals had “recently caused much concern because they are potent NDMA

precursors.”44

         81.      Notably, a peer-reviewed study published in the scientific journal Carcinogenesis in

2016 “confirmed the production of N-nitrosodimethylamine (NDMA), a potent carcinogen, by

nitrosation of ranitidine under stomach-relevant pH conditions in vitro” and also showed that, during


    41
        Ruqiao Shen & Susan A. Andrews, Demonstration of 20 pharmaceuticals and personal care
 products (PPCPs) as nitrosamine precursors during chloramine disinfection, 45 WATER
 RESEARCH 944 (Oct. 13, 2010).
42
   Id. at 948.
43
   Julien Le Roux, et al., Chloramination of nitrogenous contaminants (pharmaceuticals and
pesticides): NDMA and halogenated DBPs formation, 45 WATER RESEARCH 3164 (Mar. 26,
2011).
44
   Yong Dong Liu, et al., Formation Mechanism of NDMA from Ranitidine, Trimethylamine, and
Other Tertiary Amines during Chloramination: ENVIRONMENTAL SCIENCE & TECHNOLOGY
8653 (June 26, 2014).
                                                                                                                          21 | P a g e
                                               Levin Citron Rodal PLLC
          5300 N.W. 33 . Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 807-9269 ● Facsimile (954) 900-1208
                       rd



                                                      www.LevinCitronRodal.com
 Case 0:19-cv-62948-JIC Document 1 Entered on FLSD Docket 11/27/2019 Page 22 of 30



the 24 hours following ranitidine intake, the quantity of NDMA in urine excreted by the patient

“increased 400-folds from 100 to 47 600 ng.”45 “The study showed that healthy individuals, both male

and female, that took Zantac 150 mg tablets produced roughly 400 times elevated amounts of NDMA

in their urine (over 40,000 nanograms) in the proceeding 24 hours.”46 The article noted that these levels

of NDMA “equaled or exceeded those observed previously in patients with schistosomiasis, a disease

wherein N-nitrosamines are implicated as the etiological agents for bladder cancer.”47 The article also

cautioned that these “estimates are conservative”—the “actual systemic exposure to NDMA is likely

much higher than that eliminated in urine” since NDMA has “a high metabolic conversion rate” (i.e.

>99%) and therefore only about 0.05% of NDMA in the body is excreted in urine. 48 The authors also

noted that “alternative medications, such as proto pump inhibitors (PPIs), would less likely promote in

vivo nitrosation because of the lack of amines in their structure.”49

       82.       A 2018 scientific review “summarize[ing] major findings over the last decade related to

N-Nitrosodimethylamine (NDMA)”50 again pointed out that ranitidine had a high rate of NDMA

formation “upon chloramination.”51




45
   Teng Zeng & William A. Mitch, Oral intake of ranitidine increases urinary excretion of
Nnitrosodimethylamine, 37(6) CARCINOGENESIS 625 (Mar. 18, 2016). William Mitch is a
professor of Civil and Environmental Engineering at Stanford University. William Mitch, Stanford
University,
https://cee.stanford.edu/people/william-mitch (last visited Sept. 13, 2019). Teng Zeng is an
Associate Professor of Civil and Environmental Engineering at Syracuse University. Teng Zeng,
Syracuse University College of Engineering & Computer Science, http://eng-
cs.syr.edu/ourdepartments/civil-and-environmental-engineering/people/faculty/?peopleid=3322 (last
visited September 13, 2019).
46
   Citizen Petition at 11.
47
   Zeng & Mitch, supra footnote 63, at 625.
48
   Id. at 632.
49
   Zeng & Mitch, supra footnote 63, at 632–33.
50
   Massimiliano Sgroi, et al., N-Nitrosodimethylamine (NDMA) and its precursors in water and
wastewater: A review of formation and removal, 191 CHEMOSPHERE 685 (Oct. 15, 2017).
51
   Id. at 698.
                                                                                                                         22 | P a g e
                                              Levin Citron Rodal PLLC
         5300 N.W. 33 . Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 807-9269 ● Facsimile (954) 900-1208
                      rd



                                                     www.LevinCitronRodal.com
 Case 0:19-cv-62948-JIC Document 1 Entered on FLSD Docket 11/27/2019 Page 23 of 30



          83.       Moreover, according to the Petition, “an epidemiological study has implicated

ranitidine’s drug class as being correlated to cancer.”52

          84.       Despite the undeniable scientific evidence linking ranitidine to the production of high

levels of NDMA, Defendants did not disclose this link to consumers on Zantac’s label or through any

other means.

          85.       Defendants have had notice of serious adverse health outcomes regarding cancer and

other injuries associated with their ranitidine products, including Zantac through case reports, clinical

studies and post-market surveillance.

          86.       As such, these numerous reports of cancer, put Defendants on notice as to the excessive

risks of injuries related to the use of ranitidine products, including Zantac.

          87.       Moreover, there are reasonable alternative treatments available to treat the conditions

indicated by Zantac, such as another histamine blocker or a proton-pump inhibitor (PPI). Indeed, as the

Petition notes, there were numerous alternative medications that Valisure tested where NDMA was not

detected.53

          88.       Defendants knew or should have known that Zantac exposed users to unsafe levels of the

carcinogen NDMA based on the data available to them or that could have been generated by them,

including but not limited to animal studies, mechanisms of action, pharmacodynamics,

pharmacokinetics, pre-clinical studies, clinical studies, animal models, genetic models, analogous

compounds, analogous conditions, adverse event reports, case reports, post-marketing reports and

regulatory authority investigations.

          89.       Despite their knowledge that exposure to unsafe levels of NDMA could result in cancer,

Defendants took no action to inform Plaintiffs, Plaintiffs’ physicians and/or the FDA of this known risk.


52
     Citizen Petition at 4.
53
     Id. at 15-16.
                                                                                                                            23 | P a g e
                                                 Levin Citron Rodal PLLC
            5300 N.W. 33 . Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 807-9269 ● Facsimile (954) 900-1208
                         rd



                                                        www.LevinCitronRodal.com
 Case 0:19-cv-62948-JIC Document 1 Entered on FLSD Docket 11/27/2019 Page 24 of 30



Instead, Defendants continued to represent that their ranitidine products, including Zantac, had been

tested and were found to be safe and effective for their indicated use in treating gastric ulcers, heartburn,

acid indigestion, sour stomach, and other gastrointestinal conditions. Defendants promoted and

marketed ranitidine products, including Zantac, as safe and effective for individuals such as Plaintiffs

and the Class throughout the United States, including Florida.

       90.       Defendants negligently and/or recklessly failed to disclose their knowledge that their

ranitidine products, including Zantac, contained unsafe levels of NDMA that could cause cancer, from

Plaintiffs’ treating physicians, hospitals, pharmacies, the FDA, the public in general and/or the medical

community.

       91.       Even if used as directed, Defendants failed to adequately warn against the negative effects

and risks associated with ranitidine products, including Zantac, including, but not necessarily limited

to, long-term usage and the cumulative effects of long-term usage.

       92.       In omitting, and inadequately providing critical safety information regarding the use of

ranitidine products, including Zantac, in order to induce their purchase and use, Defendants engaged in

and continue to engage in conduct likely to mislead consumers including Plaintiff.

       93.       Despite notice and knowledge that ranitidine products, including Zantac, contained

unsafe levels of NDMA which can cause cancer and other severe health problems, Defendants

continued to market and sell ranitidine products, including Zantac, without warning consumers,

healthcare providers, and /or the FDA of these significant risks.

       94.       Consumers, including Plaintiffs, and Plaintiffs’ physicians relied on the Defendants’ false

representations and were misled as to Zantac’s safety.

       95.       Had Plaintiffs known of the risks of cancer and other injuries associated with Zantac,

Plaintiffs would not have used the drug.


                                                                                                                         24 | P a g e
                                              Levin Citron Rodal PLLC
         5300 N.W. 33 . Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 807-9269 ● Facsimile (954) 900-1208
                      rd



                                                     www.LevinCitronRodal.com
 Case 0:19-cv-62948-JIC Document 1 Entered on FLSD Docket 11/27/2019 Page 25 of 30



        96.      As a result of Defendants’ action and inactions as outlined herein, Plaintiffs and the Class

were injured due to their ingestion of Zantac, which caused Plaintiffs to be exposed to high levels of

NDMA and an increased risk of cancer and any and all sequelae.

        97.      Defendants misrepresented and failed to disclose risks of cancer and other injuries

associated with Zantac with the intent of inducing the public in general, and the medical community in

particular, to recommend, dispense and/or purchase Zantac or ranitidine for the treatment of gastric

ulcers, heartburn, acid indigestion, sour stomach, and other gastrointestinal conditions, all of which

evinced a callous, reckless, willful, depraved indifference to health, safety and welfare.

        98.      As a result of the foregoing acts and omissions, Plaintiffs were are caused to suffer the

need for lifelong medical treatment, monitoring and/or medications, and fear of developing any

additional health consequences.

        99.      Consequently, Plaintiffs seek compensatory damages on their behalf and on behalf of the

Class as a result of Plaintiffs’ use of Zantac.

                            TOLLING OF THE STATUTE OF LIMITATIONS

        A.       Discovery Rule Tolling

        100.     As a result of the acts and omissions of Defendants, Plaintiff scould not have discovered,

through the exercise of reasonable due diligence, that exposure to Zantac was associated with increased

exposure to NDMA and risk of cancer. Thus, the applicable limitations periods did not begin to accrue

until Plaintiffs discovered, or through the exercise of reasonable diligence should have discovered,

Defendants’ wrongful acts and omissions.

        B.       Fraudulent Concealment Tolling

        101.     All applicable statutes of limitation have also been tolled by Defendants’ knowing and

active fraudulent concealment and denial of the increased exposure to NDMA and risk of cancer

associated with Zantac throughout the time period relevant to this action.
                                                                                                                         25 | P a g e
                                              Levin Citron Rodal PLLC
         5300 N.W. 33 . Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 807-9269 ● Facsimile (954) 900-1208
                      rd



                                                     www.LevinCitronRodal.com
 Case 0:19-cv-62948-JIC Document 1 Entered on FLSD Docket 11/27/2019 Page 26 of 30



       102.       Defendants are under a continuing duty to disclose the true character, quality, and nature

of Zantac to Plaintiffs. To date, Defendants have nevertheless failed to inform patients and doctors

about the increased exposure to NDMA and risk of cancer associated with Zantac, as discussed above.

       103.       Plaintiffs reasonably relied upon Defendants’ knowing, affirmative, or active

concealment when Plaintiff continued to use Zantac.

       104.       Because Defendants actively concealed, and continue to actively conceal the increased

exposure to NDMA and risk of cancer associated with Zantac, any applicable statutes of limitation have

been tolled.

       C.         Estoppel

       105.        Defendants were, and are, under a continuous duty to disclose to Plaintiffs the increased

exposure to NDMA and risk of cancer associated with Zantac. Instead, they actively concealed the true

character, quality, and nature of Zantac and knowingly made misrepresentations and/or omissions the

increased exposure to NDMA and risk of cancer associated with Zantac.

       106.        Plaintiffs     reasonably        relied      upon      Defendants’          knowing         and     affirmative

misrepresentations and active concealment of material facts. Therefore, Defendants are estopped from

relying on any defense based on statutes of limitations in this action

                                                  CLASS ALLEGATIONS

       107.       Plaintiffs bring this action individually and as a class action, pursuant to FED. R. CIV.

P. 23(a), 23(b)(2) and/or 23(b)(3). Specifically, the Class consists of the following:

                       Nationwide Class: All persons in the United States who have ingested Zantac in

                       any form.

               Or, in the alternative,

                       Florida Subclass: All persons in Florida who have who have ingested Zantac in

                       any form.
                                                                                                                         26 | P a g e
                                              Levin Citron Rodal PLLC
         5300 N.W. 33 . Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 807-9269 ● Facsimile (954) 900-1208
                      rd



                                                     www.LevinCitronRodal.com
 Case 0:19-cv-62948-JIC Document 1 Entered on FLSD Docket 11/27/2019 Page 27 of 30



       108.      Together, the National Class and the Florida Subclass shall be collectively referred to

herein as the “Class.” Excluded from the Class are Defendants and their employees, officers and

directors; and the Judge(s) assigned to this case.

       109.      Plaintiffs reserve the right to redefine the Class prior to class certification.

       110.      The rights of each member of the Class were violated in a similar fashion based upon

Defendants’ uniform actions.

       111.      This action has been brought and may be properly maintained as a class action for the

following reasons:

                       a.        Numerosity: Members of the Class are so numerous that their individual

    joinder is impracticable. Plaintiffs are informed and believe that the proposed Class contains at least

    thousands of individuals who ingested Zantac. The Class is therefore sufficiently numerous to make

    joinder impracticable, if not impossible. The precise number of Class members is unknown to

    Plaintiffs at this time, but the Class members are readily ascertainable and can be identified by

    Defendants’ records.

                       b.        Existence and Predominance of Commons Questions of Fact and Law:

    Common questions of law and fact exist as to all members of the Class. These questions

    predominate over any questions affecting only individual Class members. These common legal

    and factual questions include, without limitation:


                      i.    Whether Defendants were negligent in selling Zantac products;

                      ii. Whether Defendants failed to warn consumers regarding the risks of the
                          Zantac products;

                      iii. Whether Defendants’ practices constitute unfair or deceptive acts or
                           practices under the Florida Deceptive and Unfair Trade Practices Act;

                      iv. Whether ranitidine increase the risk of developing certain cancers;

                                                                                                                         27 | P a g e
                                              Levin Citron Rodal PLLC
         5300 N.W. 33 . Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 807-9269 ● Facsimile (954) 900-1208
                      rd



                                                     www.LevinCitronRodal.com
Case 0:19-cv-62948-JIC Document 1 Entered on FLSD Docket 11/27/2019 Page 28 of 30



                   v. Whether Defendants turned a blind eye to the science during the design, approval
                      and introduction of the product in the market;

                   vi. Whether Defendants fraudulently concealed the science during the design,
                       approval and introduction of the product in the market;

                   vii. Whether during ranitidine’s growth, popularity, and booming sales, did Defendants
                        ignore or conceal ongoing research published in scientific journals which raised
                        concerns about the drug’s safety;

                   viii. The appropriate nature of class-wide equitable relief; and

                   ix. The appropriate measurement of restitution and/or measure of damages
                       to Plaintiffs and members of the Class.

  These and other questions of law or fact which are common to the members of the Class

  predominate over any questions affecting only individual members of the Class.

                    c.        Typicality: Plaintiffs’ claims are typical of the claims of all members of the

  Class who ingested Zantac.

                    d.        Adequacy: Plaintiffs are adequate representatives of the Class because

  their interests do not conflict with the interests of the Class that they seek to represent; they have

  retained counsel competent and highly experienced in complex class action litigation and they

  intend to prosecute this action vigorously. The interests of the Class will be fairly and adequately

  protected by Plaintiffs and their undersigned counsel.

                    e.        Superiority: A class action is superior to other available means of fair and

  efficient adjudication of the claims of Plaintiffs and the Class. The injury suffered by each Class

  member is relatively small in comparison to the burden and expense of individual prosecution of

  the complex and extensive litigation necessitated by Defendants’ conduct. It would be virtually

  impossible for members of the Class to individually and effectively redress the wrongs done to

  them. Even if the members of the Class could afford such individual litigation, the court system

  could not. Individualized litigation presents a potential for inconsistent or contradictory judgments.

                                                                                                                      28 | P a g e
                                           Levin Citron Rodal PLLC
      5300 N.W. 33 . Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 807-9269 ● Facsimile (954) 900-1208
                   rd



                                                  www.LevinCitronRodal.com
 Case 0:19-cv-62948-JIC Document 1 Entered on FLSD Docket 11/27/2019 Page 29 of 30



    Individualized litigation also increases the delay and expense to all parties, and to the court system,

    presented by the complex legal and factual issues of the case. By contrast, the class action device

    presents far fewer management difficulties, and provides the benefits of single adjudication, an

    economy of scale, and comprehensive supervision by a single court.

                                                      CAUSES OF ACTION

                                                      COUNT I
                                                MEDICAL MONITORING
                                                 On Behalf of the Class

          112.     Plaintiffs and the Class incorporate the preceding paragraphs as though fully set forth

herein.

          113.     Due to Defendants’ actions and inactions in violation of federal law, medical

monitoring is, to a reasonable degree of medical certainty, necessary in order to diagnose properly the

warning signs of Cancer related to the ingestion of Zantac and NDMA.

          114.     Plaintiffs and the Class are thus entitled to have Defendants pay for the costs of ongoing

medical monitoring.

                                                    PRAYER FOR RELIEF

              WHEREFORE, Plaintiffs request, individually and on behalf of the Class, that this

    Court:

                         A.        determine that the claims alleged herein may be maintained as a class action

    under Rule 23(a), (b)(2), and/or (b)(3) of the Federal Rules of Civil Procedure on behalf of the

    Florida Class defined above, and designate Plaintiffs as the class representative and Plaintiffs’

    counsel as counsel for the Class;

                         B.        award equitable and injunctive relief, including but not limited to, requiring

    Defendants to institute a medical monitoring program for Class Members and restitution;


                                                                                                                           29 | P a g e
                                                Levin Citron Rodal PLLC
           5300 N.W. 33 . Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 807-9269 ● Facsimile (954) 900-1208
                        rd



                                                       www.LevinCitronRodal.com
 Case 0:19-cv-62948-JIC Document 1 Entered on FLSD Docket 11/27/2019 Page 30 of 30



                     C.        award all actual, general, special, incidental, punitive, and consequential

   damages to which Plaintiffs and Class members are entitled;

                     D.        award pre-judgment and post-judgment interest on such monetary relief; and

                     E.        grant such further and other relief that this Court deems appropriate.

                                          DEMAND FOR JURY TRIAL

      Plaintiffs hereby demand a jury trial for all claims so triable.

Dated November 27, 2019.

                                                                  Respectfully Submitted,

                                                                  /s/Yechezkel Rodal
                                                                  Yechezkel Rodal, Esq.
                                                                  Florida Bar No. 91210
                                                                  yrodal@levincitronrodal.com
                                                                  Yitzchak Levin, Esq.
                                                                  Florida Bar No.: 116901
                                                                  ylevin@levincitronrodal.com
                                                                  Michael A. Citron, Esq.
                                                                  Florida Bar No.: 105083
                                                                  mcitron@levincitronrodal.com
                                                                  Levin Citron Rodal, PLLC
                                                                  5300 N.W. 33rd Ave., Ste. 219
                                                                  Ft. Lauderdale, Florida 33309
                                                                  Telephone: (954) 807-9269
                                                                  Facsimile: (954) 900-1208



                                                                  Attorneys for Plaintiffs and the Proposed Class




                                                                                                                       30 | P a g e
                                            Levin Citron Rodal PLLC
       5300 N.W. 33 . Ave., Suite 219 ● Ft. Lauderdale, Florida 33309 ● Telephone (954) 807-9269 ● Facsimile (954) 900-1208
                    rd



                                                   www.LevinCitronRodal.com
